The case was affirmed at the Tyler Term, and is now before us on rehearing. Appellant insists that the court *Page 192 
is in error with reference to the charge on manslaughter, or that portion thereof predicated on adequate cause, in which a serious personal conflict ensued by which great injury was inflicted upon the person of the defendant by the deceased with a knife or other instrument of violence or by means of great superiority of strength, etc. We said in the original opinion in substance that there was no testimony to authorize this charge; but in view of the finding of the jury, and other portions of the charge of the court on manslaughter as also the charge on self-defense, it was not liable to confuse the jury. We see no reason to change the views expressed in said original opinion on that subject.
Appellant also seriously insists that the court was in error on failing to predicate a charge on the deadly character of the knife used by deceased, and in that connection insists that we were in error in not quoting all the testimony in regard to the size of said knife. As stated by counsel, we failed to state the size of the wound. It is shown to have been a wound in the back, said by witness to be from a quarter to a half inch deep, and being a stab straight in; and about one-fourth of an inch long. The testimony of this witness was based on no actual probing but a superficial examination, evidently by merely looking at the wound. It does not occur to us that this additional feature is sufficient, in connection with the testimony stated in the original opinion, to characterize the knife as a deadly weapon. See the authorities cited in the original opinion. Consequently we adhere to the proposition that the court was not required to give an instruction based on the deadly character of the weapon used by deceased. The court's charge was full on self-defense, both on actual and apparent danger; and we think under the circumstances of this case said charge was sufficient to secure appellant's right in the trial before the jury.
We do not deem it necessary to go into a further discussion of the jury question, nor the other questions presented in the motion for rehearing. The motion is accordingly overruled.
Overruled.